Citation Nr: 1800681	
Decision Date: 01/05/18    Archive Date: 01/19/18

DOCKET NO. 16-16 116	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Entitlement to service connection for a bilateral hearing loss disability.

2. Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

C. Wendell, Associate Counsel





INTRODUCTION

The Veteran served on active duty from October 1954 to December 1957 and from March 1958 to March 1964.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2015 rating decision issued by a Department of Veterans Affairs (VA) Regional Office (RO). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017). 38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1. A bilateral hearing loss disability is causally related to the Veteran's active duty.

2. Tinnitus is causally related to the Veteran's active duty.


CONCLUSIONS OF LAW

1. The criteria for service connection for a bilateral hearing loss disability have been met. 38 U.S.C. § 1131 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2017).

2. The criteria for service connection for tinnitus have been met. 38 U.S.C. § 1131 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran was diagnosed with bilateral sensorineural hearing loss considered to be disabling for VA purposes during his June 2015 VA audiological examination. 38 C.F.R. § 3.385. In addition, the Veteran has reported that he currently has tinnitus, which he is competent to diagnose. Charles v. Principi, 16 Vet. App. 370, 374 (2002). Both sensorineural hearing loss and tinnitus are considered to be "organic diseases of the nervous system," and are therefore chronic diseases for VA purposes. 38 C.F.R. § 3.309(a); see also Fountain v. McDonald, 27 Vet. App. 258, 271-72 (2015). As such, service connection for both disabilities may be awarded based on continuity of symptomatology.

The Veteran has generally alleged that his bilateral hearing loss and tinnitus had their onset during his second period of service from March 1958 to March 1964. Service treatment records are silent for any complaints of, treatment for, or diagnosis of tinnitus. However, in his March 2016 substantive appeal the Veteran competently and credibly reported that during this period of service he noticed ringing in his ears after exposure to gunfire during drills aboard ship as well as other general noise. Jandreau, 492 F.3d 1372. This is corroborated by his DD-214, which shows he served in the Navy aboard the U.S.S. Bluebird.

Further, the Veteran's March 1964 separation examination reflects the following hearing thresholds (converted from American Standards Association (ASA) standards, to using International Standards Organization - American National Standards Institute (ISO-ANSI)):




HERTZ



500
1000
2000
3000
4000
RIGHT
25
15
15
20
15
LEFT
25
20
15
25
20

Based on these results, the Veteran's hearing thresholds were outside normal limits bilaterally at 500 Hertz and on the left at 3000 Hertz, which is indicative of some degree of bilateral hearing loss at separation. Hensley v. Brown, 5 Vet. App. 155, 157 (1993). As such, the Veteran's March 1964 separation examination shows that he has abnormal hearing upon his separation from service.

During the course of the appeal, the Veteran and his representative have generally asserted that his bilateral hearing loss and tinnitus have been persistent since service. These statements are competent and there is no evidence that they are not credible. Jandreau, 492 F.3d 1372. As such, they are entitled to significant probative weight as to the continuity of the Veteran's bilateral hearing loss and tinnitus since service.

VA obtained a medical opinion concerning hearing loss and tinnitus in June 2015. Concerning hearing loss, the examiner provided a negative nexus opinion, citing at least in part to the fact that the Veteran had normal hearing at separation. However, as noted above when the March 1964 separation audiological results are converted from ASA to ISO-ANSI, the Veteran clearly had abnormal hearing bilaterally at separation. As the opinion concerning hearing loss is based on an inaccurate factual premise, it is entitled to no probative weight. Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993).

With respect to tinnitus, the examiner also provided a negative nexus opinion, citing to the fact tinnitus is associated with noise induced hearing loss and that the Veteran's listed military occupational specialty had a low probability of hazardous noise exposure. However, as with the bilateral hearing loss discussed in the prior paragraph, the examiner failed to acknowledge that when the March 1964 separation audiological results are properly converted, the Veteran did have abnormal hearing at discharge. As such, the examiner's opinion as to tinnitus is also based on the inaccurate factual premise that the Veteran had no noise exposure or hearing loss during service. Id. No other opinions concerning hearing loss or tinnitus are associated with the file.

Based on the foregoing, the only competent and credible evidence of record concerning a nexus are the Veteran's statements, which establish that he has continuously experienced hearing loss and tinnitus since their onset in service. Thus, the Board finds that the evidence establishes that the current bilateral hearing loss disability and tinnitus had its onset in service and that it has been continuous since. Therefore, service connection for a bilateral hearing loss disability and tinnitus is granted. 38 C.F.R. § 3.303(b).


ORDER

Entitlement to service connection for a bilateral hearing loss disability is granted.

Entitlement to service connection for tinnitus is granted.




____________________________________________
Kristin Haddock
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


